Citation Nr: 1508895	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  13-04 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and a major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1981 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran later testified before the undersigned Acting Veteran's Law Judge in July 2014 and a transcript of that hearing is of record.

The Board recognizes that, while the Veteran originally filed a claim for service connection for PTSD, claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him.).  Accordingly, the issue has been recharacterized above.

Service connection for a psychiatric disability was originally denied in a rating decision dated in August 2008.  Additional relevant records, including private mental health treatment records, were received during the one-year appeal period after notice of the August 2008 rating decision. As a result, the August 2008 rating decision did not become final and readjudication of the claim was required.  38 C.F.R. §§ 3.156(b) (2014) (new and material evidence-pending claim). The matter was readjudicated in November 2009 and this appeal ensued.

The issue of entitlement to service connection for a psychiatric disability, to include PTSD and a major depressive disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



REMAND

Unfortunately, a remand is required for the Veteran's claim of entitlement to service connection for a psychiatric disability.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that assistance would aid in substantiating the claim. Assistance includes providing the claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

The claim for entitlement to service connection for a psychiatric disability was denied by the RO based on the findings that there was no current diagnosis of PTSD.  Further, a November 2012 VA examination opinion noted that the Veteran's diagnosed major depressive disorder was not related to his active service or his experienced stressor in Beirut during active service.   

Where PTSD is diagnosed by a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) related to the fear of hostile military or terrorist activity, service connection can be granted for PTSD.  38 C.F.R. § 3.304(f)(3) (2014).  Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or an attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2014).

Here, the Board notes that the RO has conceded the Veteran's reported stressor of fear of hostile military actions, as reported by the Veteran, in a November 2009 rating decision.  Essentially, the Veteran reported being assigned to a 50 caliber machine gun during an evacuation of civilians from Beirut in June 1982, and being unable to return fire or shoot at hostile aircraft.  

Initially, the Board notes that a November 2009 VA examination report concluded that the Veteran did not have a diagnosis of PTSD.  The examiner noted that while the Veteran described some stressful experiences on board his ship off the coast of Beirut, he did not meet the criteria for PTSD.  The examiner also indicated that the Veteran's symptoms were more attributable to his diagnosed depressive order.  A subsequent November 2012 VA examination report only considered the psychiatric disability of a major depressive disorder but noted that this condition was not due to or incurred during active service.  

An April 2010 private hospital discharge summary shows that the Veteran was voluntarily admitted due to exacerbation of depression symptoms with suicidal ideations and vague plans to shoot himself, wreck a car, or jump off a bridge.  
The Veteran's discharge diagnosis was a major depressive disorder recurrent and PTSD.  

A September 2014 private mental health evaluation from a licensed social worker and licensed professional counselor, C.M., noted that the Veteran was diagnosed with PTSD and a major depressive disorder due to experiences during active service in Beirut.  However, there was no consideration of the conflicting medical evidence such as previous VA examination reports and it does not appear that the private mental health provider reviewed the Veteran's claims file.  

Consequently, based on all the foregoing, the Board finds that on remand a new VA examination is warranted as the November 2009 and November 2012 VA examination reports are incomplete.  The Board notes that the subsequent April 2010 private hospital discharge diagnosis of PTSD was not reviewed or considered by the November 2012 VA examiner and therefore the additional diagnosis of PTSD must be discussed.  On remand, the VA examiner must further address the subsequent diagnosis of PTSD in providing an opinion with regard to whether or not any current psychiatric disability was incurred in or related to active service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a psychiatrist or a psychologist.  The examiner must review the Veteran's claims file and must note that review in the final VA examination report.  Any conflicting medical evidence must also be reviewed and noted in the final examination report.  The examiner must provide the following:

a.  Provide a full multiaxial diagnosis pursuant to DSM-IV and list all psychiatric disorders for which the Veteran meets the diagnostic criteria.  Specifically state whether or not the Veteran meets each criterion for a diagnosis of PTSD.  If the Veteran is found not to meet the criteria for a diagnosis of PTSD, the examiner must explain that finding in light of the medical evidence of record which shows diagnoses of PTSD contained in the April 2010 private hospital discharge diagnosis and the September 2014 private mental health evaluation report.  (The examiner must note that the Veteran's stressor of fear of hostile military action during his active service in Beirut has been conceded, and can alone provide a basis for a diagnosis of PTSD).  

b.  The examiner should state whether any diagnosed PTSD is at least as likely as not (50 percent probability or greater) related to service or to any event during the Veteran's service.  A complete rationale for any opinion expressed should be provided.

c.  If any psychiatric disability other than PTSD is diagnosed, the examiner should state whether that disability is at least as likely as not (50 percent probability or greater) related to service or to any event, disease, or injury during the Veteran's service.  A complete rationale for any opinion expressed should be provided.

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

